EXAMINER'S COMMENT
This Action is in response to Applicant’s Reply of November 18, 2021.

Claims 2 and 25 have been cancelled.

The previously presented 35 USC 112(b) of claim 1 for including an unbound range is withdrawn in view of Applicant’s arguments and the reasons given below.
When evaluating an unbound range recited in the claims one must first determine the scope of enablement for the disclosed invention.  If the limits to the unbound range would be understandable to one of ordinary skill in the art within the scope of the disclosed invention that unbound range is considered definite.  In the instant application the scope of enablement is a wellbore located within a geological structure and containing multiple casing strings.  One of ordinary skill in the art would understand the size constraints of such a wellbore and casing strings and thus would also understand the reasonable and usable upper limit to the cross-sectional fluid flow area of the fluid flow control devices found in the claimed casing strings.  The example of 100m2 given in the Final Office action would not be reasonable or usable as a 

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 103 rejection thereof.

Claims 1, 3-24, and 26-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a well that includes a first, second, and third casing string where the second casing string forms a first annulus with the first casing string, and the third casing string forms a second annulus with the second casing string and includes a casing bore, wherein the second casing string includes a primary fluid flow control device that directs fluid introduced into the first annulus to the second annulus and wherein the third casing string includes a secondary fluid flow control device that directs fluid from the second annulus to the casing bore as recited in the claimed combination.

Regarding claims 3-23:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 24:  Claim 24 has been written to incorporate the subject matter of claim 1 and therefore is allowable for the reasons set forth with respect to claim 1 above. 

Regarding claims 26-30:  These claims are considered allowable due to their dependence on claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/2/2021